
	
		II
		110th CONGRESS
		1st Session
		S. 792
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2007
			Mr. Smith (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the
		  Employee Retirement Income Security Act of 1974 to modify the definition of
		  governmental plan with respect to Indian tribal governments.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Government Equality Act of
			 2007.
		2.Treatment of certain
			 pension plans of Indian tribal governments
			(a)Amendment to
			 Internal Revenue Code of 1986The last sentence of section 414(d)
			 of the Internal Revenue Code of 1986 (definition of governmental plan) is
			 amended to read as follows: The term governmental plan
			 includes a plan established or maintained for its employees by an Indian tribal
			 government (as defined in section 7701(a)(40)), a subdivision of an Indian
			 tribal government (determined in accordance with section 7871(d)), an agency
			 instrumentality (or subdivision) of an Indian tribal government, or an entity
			 established under Federal, State, or tribal law which is wholly owned or
			 controlled by any of the foregoing..
			(b)Amendments to
			 Employee Retirement Income Security Act of 1974
				(1)In
			 generalThe last sentence of section 3(32) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)) is amended to read
			 as follows: The term governmental plan includes a plan
			 established or maintained for its employees by an Indian tribal government (as
			 defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a
			 subdivision of an Indian tribal government (determined in accordance with
			 section 7871(d) of such Code), an agency instrumentality (or subdivision) of an
			 Indian tribal government, or an entity established under Federal, State, or
			 tribal law that is wholly owned or controlled by any of the
			 foregoing..
				(2)Conforming
			 amendments
					(A)Paragraph (14) of
			 section 4021(b) of such Act (29 U.S.C. 1321(b)(14)) is amended to read as
			 follows:
						
							(14)established or
				maintained for its employees by an Indian tribal government (as defined in
				section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an
				Indian tribal government (determined in accordance with section 7871(d) of such
				Code), an agency instrumentality (or subdivision) of an Indian tribal
				government, or an entity established under Federal, State, or tribal law that
				is wholly owned or controlled by any of the
				foregoing.
							.
					(B)Section
			 4021(b)(2) of such Act (29 U.S.C. 1321(b)(2)) is amended by striking or
			 which is described in the last sentence of section 3(32).
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 906 of the Pension Protection Act of 2006.
			
